This opinion is subject to administrative correction before final disposition.




                                Before
                HOLIFIELD, STEWART, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Christopher J. NELSON
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000108

                             Decided: 4 May 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       Keaton H. Harrell (arraignment)
                       Kyle G. Phillips (motions, trial)

   Sentence adjudged 12 December 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of
   Judgment: reduction to E-1, confinement for 24 months, and a bad-
   conduct discharge. 1

                             For Appellant:
                  Commander Jonathan Riches, JAGC, USN




   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of 18 months.
                  United States v. Nelson, NMCCA No. 202000108
                                Opinion of the Court

                                  For Appellee:
              Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                    Lieutenant Joshua C. Fiveson, JAGC, USN

   Senior Judge HOLIFIELD delivered the opinion of the Court, in which
              Judges STEWART and DEERWESTER joined.

                              _________________________

           This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under NMCCA
                     Rule of Appellate Procedure 30.2.

                              _________________________

HOLIFIELD, Senior Judge:
    Appellant was convicted, pursuant to his pleas, of one specification of con-
spiracy to wrongfully distribute a controlled substance, one specification of
conspiracy to wrongfully introduce a controlled substance with intent to
distribute, two specifications of wrongful distribution of a controlled sub-
stance, one specification of wrongful introduction of a controlled substance
with intent to distribute, and three specifications of wrongful use of a con-
trolled substance, in violation of Articles 81 and 112a, Uniform Code of
Military Justice [UCMJ], 10 U.S.C. §§ 881, 912a. 2
    Appellant asserts two assignments of error [AOE]. First, that the military
judge erred in admitting evidence from Appellant’s smart phone based on a
finding that Appellant voluntarily provided his smart phone’s passcode to law
enforcement. (The convening authority allowed Appellant to enter a condi-
tional plea of guilty, preserving this issue for appellate review.) 3 Second, that
Appellant received ineffective assistance of counsel when his trial defense
counsel [TDC] failed to seek suppression of evidence obtained from Appel-
lant’s phone under the theory the phone was illegally seized. We find no
prejudicial error and affirm.




   2 An additional specification of conspiracy to wrongfully distribute a controlled
substance was conditionally dismissed as an unreasonable multiplication of charges.
   3   App. Ex. IX, para. 10(a).




                                         2
                   United States v. Nelson, NMCCA No. 202000108
                                 Opinion of the Court

                                I. BACKGROUND

    A witness in an unrelated investigation alleged drug use by Appellant.
This led Investigator Hotel 4 with the Criminal Investigative Division [CID] to
interview Appellant on 30 April 2019. After being escorted to CID spaces by
his senior staff non-commissioned officer, Appellant met with Investigator
Hotel, who advised him of his rights under Article 31(b), UCMJ, and Miranda
v. Arizona, 384 U.S. 436 (1966). Appellant waived those rights and agreed to
speak with SA Hotel. When subsequently asked if he would be willing to
hand over his phone, Appellant declined. He then admitted to cocaine use
and “acknowledged that he could not rule out that there was discussions of
cocaine use on the phone.” 5
    When Appellant again declined to allow a search of his phone, Investiga-
tor Hotel stated he would seek authorization to search the phone from Appel-
lant’s commanding officer. Asked whether he would be willing to unlock the
phone if the commanding officer authorized the search, Appellant replied, “I
guess at that point I’d have no choice.” 6
    During the approximately 90-minute interview, Investigator Hotel asked
twice more for consent to search Appellant’s phone. Appellant responded, “I’d
be willing to let a lawyer look at my messages.” 7 He made no other mention of
lawyers, and Investigator Hotel continued his questioning. Appellant then
declined a fifth request to allow a search of his phone, saying, “[N]ot without
knowing whether I’d be incriminating myself.” 8 Investigator Hotel kept
Appellant’s phone when the interrogation ended, and Appellant was allowed
to leave.
    The next day, Investigator Hotel sought and obtained command authori-
zation for a search and seizure [CASS] of Appellant’s phone. He then had
Appellant brought to him, this time at Appellant’s command’s headquarters
building. Without re-advising Appellant of his Article 31(b) or Miranda
rights, Investigator Hotel presented Appellant with the CASS and his phone,
and asked if Appellant was now willing to unlock his phone. After replying, “I



   4  All names in this opinion, other than those of Appellant, the judges, and coun-
sel, are pseudonyms.
   5   R. at 19.
   6   App. Ex. IV at 3.
   7   Id.
   8   Id.




                                         3
                   United States v. Nelson, NMCCA No. 202000108
                                 Opinion of the Court

guess I don’t have a choice,” Appellant entered his passcode, unlocking the
phone. 9
   A subsequent search of Appellant’s phone revealed substantial incrimi-
nating evidence of Appellant’s wrongful use, introduction, and distribution of
controlled substances.
   Additional facts necessary to resolve the AOEs are addressed below.

                                 II. DISCUSSION

A. Appellant Voluntarily Unlocked His Phone
    “We review a military judge’s ruling on a motion to suppress for an abuse
of discretion and consider the evidence in the light most favorable to the
party that prevailed at trial.” United States v. Mitchell, 76 M.J. 413, 417
(C.A.A.F. 2017). A military judge abuses his discretion when he (1) predicates
his ruling on findings of fact that are not supported by the evidence of record;
(2) uses incorrect legal principles; (3) applies correct legal principles to the
facts in a way that is clearly unreasonable, or (4) fails to consider important
facts. United States v. Commisso, 76 M.F. 315, 321 (C.A.A.F. 2017) (citations
omitted). We will accept a military judge’s findings of fact unless clearly
erroneous, but review his conclusions of law de novo. United States v. Cote, 72
M.J. 41, 44 (C.A.A.F. 2013).
    At trial, Appellant’s counsel unsuccessfully sought to suppress the phone’s
contents, claiming that Appellant’s testimonial act of unlocking the phone
was involuntary. In support of the motion, TDC argued that: (1) Investigator
Hotel should have re-advised Appellant of his rights on 1 May 2019 before
requesting that he unlock his phone; (2) because Investigator Hotel did not
re-advise Appellant, any information obtained from the phone was inadmis-
sible; and (3) the information on the phone would not have been inevitably
discovered due to expected difficulties in breaking the phone’s code.
   In his ruling denying the Defense’s suppression motion, the military judge
found the relevant facts to be substantially as described supra. The military
judge then made conclusions of law, which we summarize as follows:
   (1) Both the 30 April and 1 May meetings were “custodial” for purposes of
Military Rule of Evidence 305, requiring rights advisement under Article
31(b), UCMJ, and Miranda;



   9   Id. at 4.




                                        4
                  United States v. Nelson, NMCCA No. 202000108
                                Opinion of the Court

   (2) Appellant’s ambiguous lawyer references did not amount to an express
request for counsel and, therefore, the subsequent questioning did not consti-
tute a violation of his rights under Edwards v. Arizona, 451 U.S. 477 (1981);
    (3) The request for the passcode on 1 May qualified as a request for an
incriminating testimonial statement and sought information that is privi-
leged for Fifth Amendment purposes;
   (4) Based upon a totality of the circumstances, the 1 May interrogation
was a continuation of the previous day’s and did not require Investigator
Hotel to re-advise Appellant of his rights; and,
    (5) Based on the characteristics of Appellant and the circumstances of the
interrogations, all statements made by Appellant on 1 May were voluntary,
and Appellant knowingly, intelligently, and voluntarily waived his rights
when making them. 10
    Reviewing the video recording of the initial interview on 30 April, as well
as the testimony of both Investigator Hotel and Appellant on the motion, we
are satisfied that the military judge’s findings are supported by the evidence
and not clearly erroneous. And, reviewing each conclusion of law, we are
satisfied that the military judge properly applied the correct law to the
issues.
    On appeal, Appellant again claims he did not knowingly, intelligently,
and voluntarily waive his constitutional rights when he provided his smart
phone passcode to Investigator Hotel, which our superior court has found is a
communicative act that implicates the privilege against self-incrimination.
Mitchell, 76 M.J. at 418. To support this claim, he points to his statement on
30 April that he would provide the passcode if his commanding officer author-
ized a search of the phone, saying, “I guess at that point I’d have no choice.” 11
He also cites his statement the following day when presented with the CASS
in which he agreed to provide the passcode “if I don’t have a choice.” 12 Appel-


   10 App. Ex. IV at 5-18. We note with approval the military judge’s excellent, thor-
ough ruling.
   11   Appellant’s Br. at 5.
   12  Id. The 1 May meeting was not recorded, and there is disagreement as to the
exact words Appellant used. Investigator Hotel testified that Appellant said “I guess
I don’t have a choice” and entered the passcode into the phone. R. at 22-23. Appellant
testified he responded to the passcode request with “I will if I don’t have a choice,”
and then unlocked the phone. R. at 49. The military judge’s findings of fact reflect
Investigator Hotel’s version. App. Ex. IV at 3. Based on the record, we do not find
this finding of fact clearly erroneous.



                                          5
                  United States v. Nelson, NMCCA No. 202000108
                                Opinion of the Court

lant argues that these statements show he did not understand that a com-
mand search authorization did not compel him to provide access to the
contents of his phone and that he was free to decline the request to provide
the passcode. Thus, he argues, his waiver of his rights was not knowing,
intelligent, and voluntary. We disagree.
    The test for voluntariness is whether Appellant’s will was overborne.
United States v. Lewis, 78 M.J. 447, 453 (C.A.A.F. 2019). To answer this, we
look to the totality of the circumstances, including “both the characteristics of
[Appellant] and the details of the interrogation.” Schneckloth v. Bustamante,
412 U.S. 218, 226 (1973).
    Here, the record shows that Appellant, a 26-year-old Lance Corporal with
nearly five years’ service as a United States Marine, was properly advised of
his rights under Article 31(b), UCMJ, and Miranda. 13 Investigator Hotel
went over those rights with Appellant at the start of the 30 April meeting,
and Appellant documented his understanding and waiver of said rights on a
“Military Suspect’s Acknowledgement and Waiver of Rights” form, which he
orally agreed to, initialed each paragraph of, and signed. Throughout the
initial interrogation, Appellant repeatedly demonstrated his understanding
of his rights by declining to allow the investigator to view his phone and
refusing to provide a written statement.
    During the roughly 90-minute interview, Investigator Hotel appeared
calm, and the tone was conversational. The next day’s meeting consisted
almost solely of Investigator Hotel presenting the CASS and asking Appel-
lant if he was willing to unlock his phone. We agree with the military judge
in finding no evidence of “threats, physical abuse, or coercion.” 14 We further
agree with the military judge’s conclusion that, based on the totality of the
circumstances, Appellant’s statements were voluntary.
   As for Appellant’s argument that his comments about having “no choice”
conclusively show a lack of a knowing and intelligent waiver, these state-
ments are but one factor for us to consider. When examining the totality of
the circumstances, there is no “single controlling criterion.” Schneckloth, 412
U.S. at 227. We conclude this one data point of uncertain meaning—“I guess I
don’t have a choice,” could just as likely have signified a belief and concession
that further invocation of his right to withhold his passcode would not benefit
him—is outweighed by the other factors present, including the signed rights



   13   Charge sheet; App. Ex. IV at 1.
   14   App. Ex. IV at 18.




                                          6
              United States v. Nelson, NMCCA No. 202000108
                            Opinion of the Court

waiver, the fact that Investigator Hotel never stated or implied that the
CASS meant that Appellant could not refuse, and the multiple previous
instances in which Appellant demonstrated his understanding of his rights
by invoking them.
    We note that this last point—that his prior invocations indicate a know-
ing and intelligent waiver regarding the passcode—may also support the
opposite conclusion. When juxtaposed against his earlier refusals to let
Investigator Hotel search his phone or to provide his passcode, Appellant’s
unlocking the phone may evidence an acquiescence to authority or mistaken
belief that the CASS extinguished his right to refuse to provide the passcode.
While this is a close call, when we review whether a military judge abused
his discretion, an “appellant must come forward with conclusive argument
that there was an abuse of discretion.” United States v. Houser, 36 M.J. 392,
397 (C.A.A.F. 1993) (citation and internal quotation marks omitted). “The
abuse of discretion standard is a strict one, calling for more than a mere
difference of opinion. The challenged action must be arbitrary, fanciful,
clearly unreasonable, or clearly erroneous.” United States v. Lloyd, 69 M.J.
95, 99 (C.A.A.F. 2010) (citations and internal quotation marks omitted). The
military judge’s ruling here was none of these.
    Accordingly, we find the military judge did not abuse his discretion in
denying Appellant’s motion to suppress the phone’s contents as the result of
an involuntary statement.

B. Trial Defense Counsel Was Not Ineffective for Failing to Seek
Suppression of the Phone’s Contents on the Grounds of Illegal Sei-
zure
    We review ineffective assistance of counsel claims de novo. United States
v. Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009). In our review we use the two-part
test outlined in Strickland v. Washington, 466 U.S. 668, 687 (1984). “In order
to prevail on a claim of ineffective assistance of counsel, an appellant must
demonstrate both (1) that his counsel’s performance was deficient, and (2)
that this deficiency resulted in prejudice.” United States v. Green, 68 M.J.
360, 361-62 (C.A.A.F. 2010) (citing Strickland, 466 U.S. at 687).
    Our review “must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance.” Strickland,
466 U.S. at 689. When an ineffective assistance of counsel claim is premised
on trial defense counsel’s failure to move the court to take some action, “an
appellant must show that there is a reasonable probability that such a
motion would have been meritorious.” United States v. Napoleon, 46 M.J. 279,
284 (C.A.A.F. 1997). “Failure to raise a meritless argument does not consti-



                                      7
              United States v. Nelson, NMCCA No. 202000108
                            Opinion of the Court

tute ineffective assistance.” Id. (quoting Boag v. Raines, 769 F.2d. 1341, 1344
(9th Cir. 1985)).
    Appellant claims TDC’s performance was deficient in that he failed to
move to suppress the phone’s contents based on an allegedly unlawful seizure
by Investigator Hotel. That is, the 30 April seizure was unlawful, and any
information derived from a subsequent search of the phone should have been
excluded as “fruit of the poisonous tree.” See Wong Sun v. United States, 371
U.S. 471 (1963); United States v. Conklin, 63 M.J. 333, 334 (C.A.A.F. 2006).
We find such a motion would have been without merit, as it would have failed
on at least two grounds.
    First, the seizure was not improper. During the initial interview, Appel-
lant indicated it was certainly possible that evidence of cocaine use was on
his phone; he had owned it for over two years, including during the period in
which he admitted using cocaine. Based on this, Inspector Hotel retained the
phone at the interview’s conclusion and maintained possession of it during
the roughly 24 hours between interviews. In the interim, he obtained the
CASS.
    Under these circumstances, there was no requirement that Investigator
Hotel return Appellant’s phone while the former obtained authorization to
seize and search it. To the contrary, Military Rules of Evidence 315(g) and
316(c)(5) allow a criminal investigator to seize property or evidence without a
warrant when there is probable cause to do so and there exists “a reasonable
belief that that the delay necessary to obtain a search warrant or search
authorization would result in the removal, destruction, or concealment of the
property or evidence sought.” Based on Appellant’s statements, there was
probable cause to believe the phone contained evidence of illegal drug use.
Given the nature of cell phones, it was reasonable for Inspector Hotel to
believe that leaving the phone in Appellant’s possession would result in the
removal, destruction, or concealment of evidence on the phone. Thus, the
investigator was permitted to keep the phone while seeking the CASS.
    Appellant incorrectly claims that Investigator Hotel created the exigency
by waiting until the next morning to seek the CASS rather than immediately
doing so. In fact, the exigency existed due to the easily alterable nature of
cellphone data, not the amount of time needed to obtain a CASS. Whether
Investigator Hotel kept the phone for 24 hours or 24 minutes, the exigency
was the same. Thus, the real question is whether this exigent circumstance
reasonably supported a seizure of 24-hours’ duration. Military Rule of Evi-
dence 316(c)(5) offers no guidance regarding the meaning of “temporary.” But
we recognize that “the ultimate touchstone of any Fourth Amendment in-
quiry is always reasonableness.” Cote, 72 M.J. at 45 (citing Florida v. Jimeno,
500 U.S. 248, 250 (1991)). “The Fourth Amendment prohibits only ‘meaning-


                                      8
               United States v. Nelson, NMCCA No. 202000108
                             Opinion of the Court

ful interference’ with a person’s possessory interests, not government action
which is reasonable under the circumstances.” United States v. Visser, 40
M.J. 86, 90 (C.A.A.F. 1994) (holding that detention of household goods for
seven days for the purpose of obtaining a civilian search warrant was not
unreasonable government action and did not constitute a Fourth Amendment
violation). Under the circumstances presented, we find the detention of
Appellant’s phone for a day while Investigator Hotel sought a CASS was
reasonable.
      Second, in claiming the seizure was illegal, Appellant points to a fruitless
tree—no incriminating evidence resulted from the initial seizure. Investiga-
tor Hotel seized the phone on 30 April and obtained a CASS the next day.
During that time, no attempt was made to access the phone or its contents. It
was not until Appellant unlocked the phone—after authority to both search
and seize the phone was obtained—that its contents were searched. But, even
if that search is viewed as relating back to and resulting from an illegal
initial seizure, Military Rule of Evidence 311(c)(2) provides an exception for
inevitable discovery: “Evidence that was obtained as a result of an unlawful
. . . seizure may be used when the evidence would have been obtained even if
such unlawful . . . seizure had not been made.” The CASS, based on probable
cause and not on any illegally obtained evidence, authorized Investigator
Hotel to seize the phone on 1 May—clear evidence that the seizure was
inevitable. 15
   Accordingly, finding no reasonable probability that a motion to suppress
based on an alleged illegal seizure would have succeeded, we do not find TDC
was ineffective for failing to raise it.

                              III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights
occurred. UCMJ arts. 59, 66. Accordingly, the findings and sentence are
AFFIRMED.
   Judges Stewart and Deerwester concur.



   15 This Court has found the inevitable discovery doctrine applicable when the
government likely would have obtained authorization to seize evidence. See United
States v. Weston, 66 M.J. 544, 554 (N-M. Ct. Crim. App. 2008), aff’d 67 M.J. 390
(C.A.A.F. 2009). Here, the investigator actually did obtain such authorization.




                                        9
United States v. Nelson, NMCCA No. 202000108
              Opinion of the Court

               FOR THE COURT:




               RODGER A. DREW, JR.
               Clerk of Court




                    10